 

Fiing FRGARGOI NE AHSG USSU BIAS sb BRS 9 FES Docker 09128/2020 Paget of

IN THE COUNTY COURT IN AND FOR
MIAMI-DADE COUNTY, FLORIDA

GUERTY LOPEZ,
Plaintiff, CASE NO.:
Vv.

LVNV FUNDING, LLC, and
TRUEACCORD CORP.,

Defendants.

COMPLAINT
Plaintiff hereby sues Defendants for violating the Fair Debt Collection Practices Act (sometimes

“the FDCPA”), codified at 15 USC § 1692 et seq. and states the following.

1. This Court has jurisdiction because Plaintiff is seeking damages between $8,000.01 and
$30,000.00.
2. Venue is proper because all facts giving rise to this action occurred in Miami-Dade

County, Florida.

3. All conditions precedent to the bringing of this action have been performed, have
occurred, or have been waived.

4, This is an action under the FDCPA which is designed to protect consumers from
abusive, deceptive, unfair, or undignified collection practices.

5. Plaintiff is a natural person who was obligated to pay an alleged consumer debt as
defined by the FDCPA.

6. The alleged debt Defendants attempted to collect from Plaintiff was a consumer debt as
defined by the FDCPA.

7. Defendants are debt collectors as defined by the FDCPA.

8. Defendants sent Plaintiff a written communication regarding the collection of a debt
 

Case 1:20-cv-23861-CMA Document 1-2 Entered on FLSD Docket 09/18/2020 Page 2 of 2

which Plaintiff had already paid.

9.

The foregoing is a violation of the FDCPA because it was a false statement and an

attempt to collect a debt that Defendants knew was not legitimate

10.

11.

12.

14.

15.

Plaintiff has been damaged by Defendants’ acts.

Plaintiff has incurred costs and attorney’s fees as a result of Defendant’s acts.
COUNT I

Paragraphs 1 through 11 are incorporated by reference herein.

Defendant violated FDCPA as set forth supra.

Pursuant to § 1692k of the FDCPA Plaintiff possesses a claim against Defendant for

actual and statutory damages and costs and attorney’s fees based on its violations of the FDCPA.

WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally,

pursuant to § 1692k of the FDCPA for actual and statutory damages, costs and attorney’s fees, and any

and all such further relief the Court deems just and equitable.

Plaintiff demands a jury trial on all issues so triable.

Bruce B. Baldwin, Esq-FBN 493023

Debt Defense Law 6915 Red Road, Suite 200
Coral Gables, Florida 33143

Tel.: (305) 444-4323
service@debtdefenselaw.com
